Title: From James Madison to the Senate, 6 March 1816
From: Madison, James
To: Senate


                    
                        
                            March 6 1816
                        
                    
                    An error having been committed in the nomination approved by the Senate, of P.E. Dessessarts, as principal Assessor, I nominate D.R.D. Dessessarts, of Louisiana, to be principal Assessor of the Third Collection District of the same State.
                    
                        
                            James Madison
                        
                    
                